Per Curiam.

In this disciplinary proceeding the respondent was admitted to practice on November 2, 1942 at a term of the Appellate Division of the Supreme Court of the State of New York, First Judicial Department. On October 27, 1961 he was convicted by a jury of a violation of section 222 of the Penal Law, a felony under Now York State law. In consequence of such conviction, and pursuant to subdivision 4 of section 90 of the Judiciary Law, the respondent has ceased to be an attorney and counselor at law or to be competent to practice law in this State. Accordingly, the respondent should be disbarred from the practice of law. (Matter of Ginsberg, 1 N Y 2d 144.)
Rabin, J. P., Valente, McNally, Stevens and Eager, JJ., concur.
Respondent struck from the roll of attorneys and counselors at law in the State of New York pursuant to subdivision 4 of section 90 of the Judiciary Law of the State of New York.